As filed with the Securities and Exchange Commission on November 21, 2014 Registration No. 333-199751 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard Celebration, Florida 34747 (877) 438-4761 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Greg Adams Chief Operating Officer and Chief Financial Officer Green Earth Technologies, Inc. 7 West Cross Street Hawthorne, NY 10532 (914) 372-4202 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Joel J. Goldschmidt, Esq. Morse, Zelnick, Rose & Lander, LLP 825 Third Avenue, 16th Floor New York, New York 10022 (212) 838-8269 Approximate date of proposed sale to the public: From time to time or at one time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 (“Securities Act”), other than securities offered only in connection with dividend or reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is apost-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company o o o þ (Do not check if a smaller reporting company) THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, AS AMENDED, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON A DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed.The selling security holders may not sell the securities covered by this prospectus until the Registration Statement of which this prospectus is a part filed with the Securities and Exchange Commission is declared effective.This prospectus is not an offer to sell and is not soliciting an offer to purchase the securities in any jurisdiction where such offer or sale is prohibited. Preliminary Prospectus Registration No. 333-199751 SUBJECT TO COMPLETION, dated November 21, 2014 GREEN EARTH TECHNOLOGIES, INC. 65,118,521 Shares of common stock This prospectus (this “Prospectus”) relates to the sale, from time to time, by the stockholders listed on page 12 hereof (the “Selling Stockholders”) of up to 65,118,521 shares of our common stock, of which 9,615,385 and 45,066,666 shares, respectively, are issuable upon exercise of the conversion rights contained in our 6.0% Secured Convertible Debentures in the aggregate principal amount of $1,250,000 due on December 31, 2014 and in our 6.0% Secured Convertible Debentures in the aggregate principal amount of $2,704,000 due on March 31, 2016 (the “Debentures”); and 3,676,470, 4,875,000, 1,010,000 and 875,000 shares, respectively, are issuable upon exercise of warrants expiring on December 31, 2016, March 31, 2018, June 30, 2018 and September 30, 2018 (the “Warrants”). The conversion prices of the Debentures due on December 31, 2014 and March 31, 2016 are $0.13 and $0.06 per share of our common stock, respectively, and the exercise prices of Warrants for up to 3,676,470 and 6,760,000 shares of our common stock are $0.15 and $0.21 per share, respectively.Please refer to the sections of the Prospectus, entitled “The Debentures and the Warrants” and “The Selling Stockholders” for additional information. The prices at which the Selling Stockholders may sell the shares of our common stock covered by this Prospectus will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive any proceeds from the sale of these shares by the Selling Stockholders.However, we did realize gross proceeds of $3,954,000 from the sale of the Debentures and Warrants and we will realize gross proceeds of $1,971,070 if all of the Warrants are exercised. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is quoted on the QB tier of the OTC Markets Group (the “OTCQB”) under the symbol “GETG.” The closing market price of our common stock as of November 20, 2014 was $0.069 per share. Investing in our common stock involves certain risks. See “Risk Factors” beginning on page 5 for a discussion of these risks. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved of these securities or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2014 TABLE OF CONTENTS Page Prospectus Summary 1 Offering Summary 3 Summary Financial Information 4 Risk Factors 5 Forward Looking Statement 11 Use of Proceeds 11 The Selling Stockholders 12 Plan of Distribution 14 Market for Common Equity and Related Stockholder Matters 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Business 26 Management 38 Corporate Governance 40 Beneficial Ownership of Certain Beneficial Owners and Management 41 Certain Relationships and Related Party Transactions 42 Executive Compensation 43 Outstanding Equity Awards at Fiscal Year End 43 Director Compensation 44 Description of Registrant’s Securities to be Registered 45 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 46 Interests of Named Experts and Counsel 48 Where You Can Find More Information 48 Financial Statements F-1 You should rely only on the information contained in this Prospectus or to which we refer. We have not authorized anyone to provide you with information that is different from that which is contained in this Prospectus. ThisProspectus may only be used where it is legal to sell these securities. The information in thisProspectus may only be accurate on the date of this document, regardless of the time of delivery of this Prospectus or any sale of securities. Our business, financial condition or results of operations may have changed since that date. This Prospectus contains important information about us that you should read and consider carefully before you decide whether to invest in our common stock. If you have any questions regarding the information in this Prospectus, please contact Greg Adams, our Chief Financial Officer, at: Green Earth Technologies, Inc., 7 West Cross Street Hawthorne, NY 10532, or by phone at (914) 372-4201. All dealers that effect transactions in these securities whether or not participating in this offering may be required to deliver a Prospectus. This is in addition to the dealer’s obligation to deliver a Prospectus when acting as an underwriter. i PROSPECTUS SUMMARY Overview We create, develop, market, sell and distribute an array of G-branded, environmentally-friendly, bio-based well service, automotive, marine and residential enhancement, performance and cleaning products.Our products, including our G-OIL®, G-CLEAN® and G-CLEAN® Well Wake-UP!™ brands, are used primarily in the oil and gas well services industry, automotive aftermarket, the outdoor power equipment, and marine markets. Our technology platform for manufacturing innovative proprietary and patented high performing “green” products is the end result of company created orlicensedintellectual property. These technologies replace traditional petroleum/hydrocarbon and chemical/solvents derived bases typically associated with conventional non-green products without compromising performance or value while delivering an environmentally safer choice. We believe our products deliver comparable or superior performance at competitive prices, thus giving our customers, including individual consumers, corporations and industrial users, the ability to ‘do their part’ in protecting the environment. We recently shifted our strategy to focus on a full range of products specifically engineered to help overcome the oil and gas industry’s challenges of working in the world’s oil fields. As part of this strategy, we will focus on acquiring and/or developing new and patent-pending technologies and then leveraging our bio-based solutions into the growing markets for oil field services.We believe the new strategy will result in higher revenues and profit margins.We are actively pursuing opportunities and relationships domestically and worldwide with oil field services providers, oil and gas exploration and production companies and distributors. We will continue to sell our lubricants and cleaning products directly to retailers and through master distribution agreements with wholesalers and contractual arrangements with independent sales and marketing professionals.Our products are available at a number of national retail outlets and chain stores including Walmart, The Home Depot, Lowes and Canadian Tire Corporation. This Offering This Prospectus relates to the sale, from time to time, by the Selling Stockholders of up to 65,118,521 shares of our common stock issuable upon exercise of conversion rights contained in the Debentures and exercise of the Warrants.The conversion price of Debentures in the aggregate principal amount of $1,250,000 and $2,704,000 are $0.13 and $0.06 per share of our common stock, respectively, and the exercise price of Warrants for up to 3,676,470 and 6,760,000 shares of our common stock are $0.15 and $0.21 per share, respectively.The Debentures and the Warrants were issued to thirteen accredited investors (the “Investors”) in a private placement offering from March 2013 through September 2014, raising aggregate gross proceeds of $3,954,000.The Debentures in the aggregate principal amount of $1,250,000 and $2,704,000 are due and payable on December 31, 2014 and March 31, 2016, respectively, and accrue interest at a rate of 6.0% per annum which is paid in cash or shares of common stock, at our sole discretion.The shares of common stock issuable upon the conversion of the maximum amount of unpaid interest accrued under the Debentures are not included in this resale Prospectus.The Warrants are exercisable for up to 10,436,470 shares of our common stock and allows for cashless exercise, of which warrants for 3,676,470 shares expire December 31, 2016, 4,875,000 shares expire on March 31, 2018, 1,010,000 shares expire on June 30, 2018 and 875,000 shares expire on September 30, 2018. Risk Factors Investing in our common stock involves a high degree of risk and you could lose your entire investment.You should carefully consider the following risks before deciding to purchase shares of our common stock.This list is not exclusive; there may be other risks not listed here that could adversely impact our business, operations and/or financial condition. ●
